                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL F. ROGERS, Esquire,
                                                   Case No. 2:19-cv-04921-JDW
 Administrator of the Estate of Terrence T.
 Taylor, Deceased

                Plaintiff
        v.

 MONTGOMERY COUNTY, et al.
                Defendants.


                                               ORDER

       AND      NOW, this 10th day of May, 2021, upon consideration of the PrimeCare

Defendants’ Memorandum In Support of Why This Court Should Dismiss Plaintiff’s Cause of

Action For Lack of Jurisdiction (ECF No. 83) and Plaintiff’s Memorandum In Support of

Retaining Supplemental Jurisdiction of Plaintiff’s State Law Claims (ECF No. 84), and for the

reasons set forth in the accompanying Memorandum, it is ORDERED that, pursuant to 28 U.S.C.

§ 1367(c), the Court declines to exercise supplemental jurisdiction over the remaining claim in this

case. Therefore, Plaintiff’s remaining claim for medical negligence under state law against

Defendants PrimeCare Medical, Inc., Dr. Margaret Carrillo, Claudette Foster, R.N., Thomas

Reece, LPN, and Judith McIlhorne, R.N. is DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
